13 Mich. App. 594 (1968)
164 N.W.2d 750
PEOPLE
v.
CROW.
Docket No. 3,978.
Michigan Court of Appeals.
Decided October 21, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, *595 Prosecuting Attorney, and Wesley J. Nykamp, Assistant Prosecuting Attorney, for the people.
Arthur R. Snell, for defendant on appeal.
PER CURIAM:
Defendant pled guilty to possession of a switchblade knife. CLS 1961, § 750.226a (Stat Ann 1962 Rev § 28.423[1]). We summarily resolve the issues raised by the following statements:
(1) A waiver of counsel on arraignment obviates any necessity of advising defendant of the same right at the time of sentencing.
(2) Trial by jury need not be expressly waived where defendant has been fully advised of his constitutional rights, after which he voluntarily pleads guilty. See People v. Hobdy (1968), 380 Mich 686.
(3) Defendant was properly informed of the accusation against him, in substantial compliance with GCR 1963, 785.3(2), where the court read a definitive information, related to defendant the maximum statutory punishment, and after the plea questioned the defendant concerning the circumstances and execution of the crime. People v. Lang (1968), 9 Mich App 635.
Affirmed.
T.G. KAVANAGH, P.J., and McGREGOR and PHILIP C. ELLIOTT, JJ., concurred.